Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
The amendment filed 04/12/2021 has been entered.  Claims 1-20 are pending, with claims 1, 3, 16, and 20 being amended, and claims 21-38 being withdrawn.
The amendment is sufficient in overcoming the rejections of claims 16-17 under 35 USC 112 (b).  Such rejections are, accordingly, withdrawn.
Further grounds of rejection, necessitated by the amendment, are presented herein.
Applicant’s amendment is insufficient in overcoming the prior art rejections.
Response to Arguments
Applicant's arguments filed 04/12/2021 have been fully considered but they are not persuasive. 
Applicant traverses in that (Remarks, page 16-17):
“…Fukawa is not seen to control its laser so as to start to generate the laser beam at a second time point by which point the movement speed of the laser head with- 16 -
51952684-vlrespect to a processing target object has been accelerated to reach a target speed. Rather, as explained by Fukawa in its paragraph [0074], reflective mirror 11 apparently starts to move after the laser is turned on, and is moved in accordance with earlier calculations made in steps S6, S7 and S8 of Figure 7…”

“Therefore, Fukawa is not understood to disclose or suggest the relationship 
between the first time point as the start of the timekeeping operation and the start of accelerating the laser head, and the start of generation of the laser beam at the second time point by which point the movement speed of the laser head with respect to a processing target object has been accelerated to reach a target speed.”

In response, the examiner respectfully disagrees for substantially the same reasons as detailed below.  The claim limitations in which Fukuwa is considered lacking are functional limitation and not structural limitations. The pending claims are apparatus   As detailed below, “control apparatus” is interpreted under 35 USC 112 (f) to correspond to the structures recited in the instant specification, and equivalents thereof.  As Fukuwa teaches using a control apparatus that is the same, or substantially the same, as that recited in the instant application, the examiner maintains that such control apparatus is also capable of performing the claimed functions.  As an illustrative example, the examiner notes that the broadest reasonable interpretation of the limitation of “the control apparatus switches a signal at a first time point and performs timekeeping to count the time elapsed from the first time point” requires structure (control apparatus) that is capable of performing timekeeping to count time elapsed from the first time point.  With this in mind, the examiner notes that there is a difference between a control apparatus that is capable of performing a function compared to a control apparatus that is programmed to perform a function.  If the applicant contends that the claimed control apparatus is programmed to perform the claimed functions, then the examiner recommends amending the claims accordingly.


Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

Use of the word “means” (or “step for”) in a claim with functional language creates a rebuttable presumption that the claim element is to be treated in accordance with 35 U.S.C. 112(f) (pre-AIA  35 U.S.C. 112, sixth paragraph).  The presumption that 35 U.S.C. 112(f) (pre-AIA  35 U.S.C. 112, sixth paragraph) is invoked is rebutted when the function is recited with sufficient structure, material, or acts within the claim itself to entirely perform the recited function.  
Absence of the word “means” (or “step for”) in a claim creates a rebuttable presumption that the claim element is not to be treated in accordance with 35 U.S.C. 112(f) (pre-AIA  35 U.S.C. 112, sixth paragraph).  The presumption that 35 U.S.C. 112(f) (pre-AIA  35 U.S.C. 112, sixth paragraph) is not invoked is rebutted when the claim element recites function but fails to recite sufficiently definite structure, material or acts to perform that function. 
Claim elements in this application that use the word “means” (or “step for”) are presumed to invoke 35 U.S.C. 112(f) except as otherwise indicated in an Office action.  
The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: "control apparatus.”

If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
Claim limitations “control apparatus” has/have been interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because it uses/they use a generic placeholder “apparatus” coupled with the following functional language without reciting sufficient structure to achieve the function:
Claim 1: “switches a signal at a first time point and performs timekeeping to count time elapsed from the first time point…,”  “…control the light source such that the light source starts to generate the laser beam at a second time point, the second time point being a time point when a first time as a predetermined time counted by the timekeeping has elapsed from the first time point…,” “…causes the robot to start an operation of accelerating the laser head…;”
Claim 3: “…controls the light source to stop generation of the laser beam at a third time point…;”
Claim 17: “…adjusts the acceleration rate on a basis of a control point obtained from an angle of a joint of the robot…;” 
Claim 18: “…adjusts the acceleration rate on a basis of time required for a control point obtained from an angle of a joint of the robot…;” and
Claim 20: “switches a signal at a first time point and performs timekeeping to count time elapsed from the first time point…,”  “…control the light source such that the light source starts to generate the laser beam at a second time point, the second time point being a time point when a first time as a predetermined time counted by the timekeeping has elapsed from the first time point…,” and “…causes the robot to start an operation of accelerating the laser head….”
Here, the generic placeholder is not preceded by a structural modifier.  Term “control” modifies “apparatus” functionally rather than structurally.
Since the claim limitation(s) invokes 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, claim(s) 1-20 has/have been interpreted to cover the corresponding structure described in the specification that achieves the claimed function, and equivalents thereof.  
A review of the specification shows that the following appears to be the corresponding structure described in the specification for the 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph limitation: 
Figure 1, with respect to paragraph 0061, discloses control apparatus 120 including controller 121 and robot controller 122; 
With respect to controller 121, Figure 2 and paragraph 0067 disclose controller 121 being a general-purpose computer including a CPU/processor 301;
With respect to controller 122, Figure 2 and paragraph 0073 disclose controller 122 being a computer including CPU/processor 401; 
With respect to “first time” and “second time” paragraph 0070 discloses that CPU 301 performs timekeeping, while paragraph 0070 discloses that CPU 301 functions as a timer that performs timekeeping of the first time T1 and a timer that performs timekeeping of the second time T2J; and
With respect to claims 17 and 18 (obtaining an angle of a joint), paragraph 0077 discloses using a plurality of encoders that serve as position sensors that detects the rotation angles or positions of the motors of the robot, whereas paragraph 0082 discloses controller 122 obtaining signals from the encoders.  Paragraph 0083 discloses that resolvers may be used instead.
If applicant wishes to provide further explanation or dispute the examiner’s interpretation of the corresponding structure, applicant must identify the corresponding structure with reference to the specification by page and line number, and to the drawing, if any, by reference characters in response to this Office action. 
If applicant does not intend to have the claim limitation(s) treated under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112 , sixth paragraph, applicant may amend the claim(s) so that it/they will clearly not invoke 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, 
For more information, see MPEP § 2173 et seq. and Supplementary Examination Guidelines for Determining Compliance With 35 U.S.C. 112 and for Treatment of Related Issues in Patent Applications, 76 FR 7162, 7167 (Feb. 9, 2011).
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claim(s) 1-20 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Fukuwa (U.S. Publication 20110/0174407).
Regarding claim 1, Fukuwa teaches a laser processing apparatus (para. 0003, “laser processing robot control system that facilitates a laser processing teaching operation”) (laser processing apparatus shown in Figure 1.  See also Figures 2-7) comprising:
a light source (laser oscillator 5) configured to generate a laser beam (para. 0047, oscillator 5 “is configured and arranged to generate and send the laser beam to the laser beam scanning device 3” via optical fiber 6); 
a laser head configured (laser beam scanning device 3) to emit the laser beam generated in the light source (para. 0047, “configured and arranged to irradiate the laser beam 100”) (para. 0048, “…is configured and arranged to reflect the laser beam inputted by the laser oscillator 5 with a built-in reflective mirror 11, and to scan the powerful laser beam 100 at a process spot (hereinafter referred to as a welding spot) on the workpiece W….”); 
a robot (robot 1) configured to move the laser head (para. 0047, scanner 3 “is installed in an end portion of the arm 2 or robot 1”) (para. 0048, “robot 1 is preferably a conventional multiaxial robot with the arm 2 being driven by path data provide by teaching operation to move the laser beam scanning device 3 in various three-dimensional positions and directions…”); and

    PNG
    media_image1.png
    742
    536
    media_image1.png
    Greyscale

a control apparatus (robot control apparatus 7) (Based on the above indicated claim interpretation under 35 USC 112 (f), the instant application discloses control apparatus 120 including controller 121 and 122 where controller 121 is disclosed as a general-purpose computer including a CPU/processor in paragraph 0067 and controller 121 is disclosed as a computer including a CPU/processor in paragraph 0073.  The instant application discloses that the CPU functions as a timer.) configured to control start and stop of generation of the laser beam in the light source and control operation of the robot (Para. 0049, “configured to control the movement of the robot 1 while detecting the posture of the robot 1 as well as turning on and off the laser oscillator 5…”);

    PNG
    media_image2.png
    840
    489
    media_image2.png
    Greyscale

wherein the control apparatus switches a signal at a first time point and performs timekeeping to count time elapsed from the first time point para. 0056, “…configured to control a rotation amount of each of the motors provided in the axes of the robot 1 based on the teaching data stored in a memory device (not illustrated) in the robot controlling section 22, thereby controlling the laser beam scanning device 3 to stop in paragraph 0078, that the control apparatus “…includes instructions for detecting a posture of the laser processing robot (the robot controlling section 22), storing information of a processing spot on the workpiece (the welding spot storing section 21), controlling a movement of the laser processing robot to selectively move the laser beam scanning device to a prescribed position from which the laser beam scanning device can irradiate the laser beam at the processing spot (the robot controlling section 22), a scan pattern storing section configured to store information of a scan pattern of the laser beam scanned by the laser beam scanning device (the scan pattern storing section 23), retrieving the information of the scan pattern stored in the scan pattern storing section when the laser beam scanning device is moved to the prescribed position, and controlling the laser beam scanning device to irradiate the laser beam at the processing spot in the scan pattern based on the posture of the robot and the information of the scan pattern (the laser beam scan controlling section 25)….) (Here, the control apparatus 7, including a microcomputer ROM, RAM, etc. switches a signal at a first time point.  For instance, referring to Figure 7, the control apparatus switches signal amongst the various control components-shown in Figure 3, as well as the laser oscillator and robot by sending/receiving signals from such components.  For example, step S1 of loading a program requires a signal, whereas step S4 requires another signal to position the scanning device, both of which occur at a corresponding time point.  The same is true for each other step in Fig. 7.  Furthermore, based on the teachings of Fukuwa, one skilled in the art would find it reasonable that the control apparatus of Fukuwa is the same, or at least substantially the same, as the computer/CPU of the instant application and would be capable, at least to some extent, of performing timkeeping to count time elapsed from the first time point. See MPEP 2114),
wherein the control apparatus (7) controls the light source such that the light source starts to generate the laser beam (as cited above) at a second time point, the second time point being a time point when a first time as a predetermined time counted by the timekeeping has elapsed time point corresponding to step S9 when the laser oscillator is activated) (Para. 0074, when Step 8 is completed the control apparatus 7 is configured to issue an activating instruction to the laser oscillator to turn on the laser oscillator) (Here, the time point at step S9 corresponds to a first time) (As stated above, the control apparatus of Fukuwa is structurally capable of performing timekeeping), and
wherein at or after the first time point, the control apparatus causes the robot to start an operation of accelerating the laser head such that a movement speed of the laser head with respect to a processing target object reaches a target speed at or before the second time point (In Figure 7, Fukuwa teaches moving the scanner 3 at a movement speed, step S4-paragraph 0069, followed by activating the oscillator 5 to irradiate the laser beam at step S9, para. 0074. Fukuwa teaches generating the laser beam after moving the scanner, which, necessarily, occurs upon some elapsed time period.) (Here, assuming that S1 or S2 correspond to a first time point, then step S4 of moving the laser head occurs at or before the time point of activating the laser oscillator) (The recitation of “when” describes a contingent limitation which only needs to occur if a condition precedent is met. The broadest reasonable interpretation of a system (or apparatus or product) claim having structure that performs a function, which only needs to occur if a condition precedent is met, requires structure for performing the function should the condition occur. See MPEP 2111.04-II) (Furthermore, based on the teachings of Fukuwa, one skilled in the art would find it reasonable that the control apparatus of Fukuwa is the same, or at least substantially the same, as the computer/CPU of the instant application and would be capable, at least to some extent, of performing the claimed functions. See MPEP 2114).
Regarding claim 2, Fukuwa, as applied to claim 1, teaches each claimed limitation and further teaches the control apparatus (7) causing the robot (1) to operate such that the movement speed of the laser head (3) is kept at the target speed while the processing target object is irradiated with the laser beam from the laser head (As detailed above in claim 1, the control apparatus 7 of Fukuwa being the same, or at least substantially the same, as the computer described in the instant application would be capable, to some extent, of performing the claimed function.  See MPEP 2114).
Regarding claim 3, Fukuwa, as applied to claim 1, teaches each claimed limitation and further teaches the control apparatus (7) controlling the light source (5) to stop generation of the laser beam at a third time point, the third time point when a second time as predetermined time counted by the timekeeping has elapsed from the second time point (See above analysis of the control apparatus 7 in claim 1.  See also Step S11 in Figure 7 and paragraph 0075.  At step S11 the laser oscillator is instructed to turn off, which necessarily, occurs after some time period after the second time point has elapsed) (see also MPEP 2111.04-II and 2114).
Regarding claim 4, Fukuwa, as applied to claim 3, teaches each claimed limitation and further teaches the second time being a value obtained by dividing, by the The second time period is a value that is capable of being obtained in such a manner.  That is, dividing a distance by a speed yields a time value.  With respect to Fukuwa, a distance inherently exists between a position, with reference to the workpiece, at which the laser beam is initiated and a position at which the laser beam is stopped.  Still further, movement along the prescribed paths shown in Figures 4-6 necessarily occurs at some speed.  Therefore, dividing the distance by this speed yields the second time period.) (See also MPEP 2114).
Regarding claim 5, Fukuwa, as applied to claim 1, teaches each claimed limitation and further teaches the control apparatus (7) (Fig. 3) comprising: a first controller (laser beam scan controlling section 25) configured to control start and stop of generation of the laser beam in the light source; and a second controller (robot controlling section 22) configured to control operation of the robot (para. 0056, “…configured to control a rotation amount of each of the motors provided in the axes of the robot 1 based on the teaching data stored in a memory device (not illustrated) in the robot controlling section 22, thereby controlling the laser beam scanning device 3 to stop in sequence at predetermined positions, for example a predetermined position from which the laser beam can be irradiated at the welding spot disposed on the workpiece W. The robot control apparatus 22 is also configured to detect or recognize the posture of the robot 1 based on the rotation amount (e.g., an output value from an encoder of the motor) of each of the motor provided in the axes of the robot…”), wherein the second controller transmits a predetermined signal to the first controller when the robot  wherein the first controller controls the light source to generate the laser beam when the first time has elapsed after receiving the predetermined signal (See Figure 3 and 7 and paragraphs 0067-0069 and 0073.) (MPEP 2111.04-II and 2114).
Regarding claim 6, Fukuwa, as applied to claim 5, teaches each structural limitation and further teaches wherein a control period of the first controller is shorter than a control period of the second controller (As detailed above, the control apparatus 7 of Fukuwa being the same, or at least substantially the same, as the computer described in the instant application would be capable, to some extent, of performing the claimed function.  See MPEP 2114).
Regarding claim 7, Fukuwa, as applied to claim 5, teaches each structural limitation and further teaches wherein the second controller controls operation of the robot in accordance with trajectory data of a predetermined section comprising a taught position at which irradiation of the laser beam is started and a taught position at which the irradiation of the laser beam is stopped (See Figures 4-6 showing the trajectory with respect to the scan pattern. Furthermore, the control apparatus 7 of Fukuwa being the same, or at least substantially the same, as the computer described in the instant application would be capable, to some extent, of performing the claimed function.  See MPEP 2114).
Regarding claim 8, Fukuwa, as applied to claim 7, teaches each claimed limitation and further teaches the second controller transmits the predetermined signal to the first controller when supply of the trajectory data is started to control the robot (The control apparatus 7 of Fukuwa being the same, or at least substantially the same, as the computer described in the instant application would be capable, to some extent, of performing the claimed function.  See MPEP 2114 and MPEP 2111.04-II).
Regarding claim 9, Fukuwa, as applied to claim 7, teaches each claimed limitation and further teaches wherein the trajectory data comprises a plurality of pieces of trajectory data different from one another (Figures 4-6; For example, with respect to Figure 6 the scan pattern shown comprises a plurality of data points, (Wxcnt+Wx(0), Wycnt+Wy(0), Wzcnt+Wz(0)) to (Wxcnt+Wx(79), Wycnt+Wy(79), Wzcnt+Wz(79)), that are different from one another), wherein the second controller sequentially controls operation of the robot in accordance with the plurality of pieces of trajectory data (Figure 7, steps S4 to S8 and paragraphs 0069-0074), and wherein, each time the first controller receives the predetermined signal, the first controller controls the light source to generate the laser beam when the first time has elapsed (Step S9; Figure 7) (The control apparatus 7 of Fukuwa being the same, or at least substantially the same, as the computer described in the instant application would be capable, to some extent, of performing the claimed function.  See MPEP 2114 and MPEP 2111.04-II).
Regarding claim 10, Fukuwa, as applied in claim 5, teaches each claimed limitation and further teaches wherein the first controller (25) transmits a command to the second controller (22) (Figure 3 and 7) (25 is capable of transmitted a signal to 22), and wherein the second controller (22) causes the robot to start the operation of accelerating the laser head in a case where the second controller has received the command (para. 0056, “…configured to control a rotation amount of each of the motors provided in the axes of the robot 1 based on the teaching data stored in a memory device (not illustrated) in the robot controlling section 22, thereby controlling the laser beam scanning device 3 to stop in sequence at predetermined positions, for example a predetermined position from which the laser beam can be irradiated at the welding spot disposed on the workpiece W. The robot control apparatus 22 is also configured to detect or recognize the posture of the robot 1 based on the rotation amount (e.g., an output value from an encoder of the motor) of each of the motor provided in the axes of the robot…”) (The control apparatus 7 of Fukuwa being the same, or at least substantially the same, as the computer described in the instant application would be capable, to some extent, of performing the claimed function.  See MPEP 2114 and MPEP 2111.04-II).
Regarding claim 11, Fukuwa, as applied in claim 1, teaches each claimed limitation and further teaches wherein the control apparatus (7) obtains, by using a distance in which a commanded position of the robot moves in elapse of the first time and a distance derived from response delay of the robot at a time point at which the elapse of the first time is completed, an acceleration distance in which the robot moves in the elapse of the first time, and the control apparatus causes the robot to start the operation of accelerating the laser head after moving the robot to a position deviated by the acceleration distance from a taught position at which irradiation of the laser beam is started (The control apparatus 7 of Fukuwa being the same, or at least substantially the same, as the computer described in the instant application would be capable, to some extent, of performing the claimed function.  See MPEP 2114).
Regarding claim 12, Fukuwa, as applied in claim 11, teaches each claimed limitation and further teaches wherein the control apparatus (7) calculates the distance derived from response delay of the robot at the time point at which the elapse of the first The control apparatus 7 of Fukuwa being the same, or at least substantially the same, as the computer described in the instant application would be capable, to some extent, of performing the claimed function.  See MPEP 2114).
Regarding claim 13, Fukuwa, as applied in claim 11, teaches each claimed limitation and further teaches wherein the control apparatus (7) calculates the distance derived from response delay of the robot at the time point at which the elapse of the first time is completed, for each processing target portion (The control apparatus 7 of Fukuwa being the same, or at least substantially the same, as the computer described in the instant application would be capable, to some extent, of performing the claimed function.  See MPEP 2114).
Regarding claim 14, Fukuwa, as applied in claim 11, teaches each claimed limitation and further teaches wherein, in a case where an error of the position of the robot at the time point at which the elapse of the first time is completed with respect to the taught position at which the irradiation of the laser beam is started is equal to or greater than a threshold value, the control apparatus sets the acceleration distance such that the error is smaller than the threshold value (The control apparatus 7 of Fukuwa being the same, or at least substantially the same, as the computer described in the instant application would be capable, to some extent, of performing the claimed function.  See MPEP 2114 and MPEP 2111.04-II).
Regarding claim 15, Fukuwa, as applied in claim 1, teaches each claimed limitation and further teaches wherein the control apparatus (7) causes the robot to perform a test operation before an actual operation of performing laser processing on The control apparatus 7 of Fukuwa being the same, or at least substantially the same, as the computer described in the instant application would be capable, to some extent, of performing the claimed function.  See MPEP 2114).
Regarding claim 16, Fukuwa, as applied in claim 1, teaches each claimed limitation and further teaches wherein the test operation comprises the control apparatus causing the robot to move to the position at which the operation of accelerating the laser head is started and then causes the robot to operate in accordance with trajectory data of a predetermined section comprising a taught position at which irradiation of the laser beam is started and a taught position at which the irradiation of the laser beam is stopped (The control apparatus 7 of Fukuwa being the same, or at least substantially the same, as the computer described in the instant application would be capable, to some extent, of performing the claimed function.  See MPEP 2114).
Regarding claim 17, Fukuwa, as applied in claim 16, teaches each claimed limitation and further teaches wherein the control apparatus (7) adjusts the acceleration rate on a basis of a control point obtained from an angle of a joint of the robot in a case where the robot is operating (para. 0056, “The robot controlling section 22 is configured to control a rotation amount of each of the motors provided in the axes of the robot 1 based on the teaching data stored in a memory device (not illustrated) in the robot controlling section 22, thereby controlling the laser beam scanning device 3 to stop in sequence at predetermined positions… The robot control apparatus 22 is also configured to detect or recognize the posture of the robot 1 based on the rotation amount (e.g., an output value from an encoder of the motor) of each of the motor provided in the axes of the robot 1. Therefore, the robot controlling section 22 also constitutes a posture detecting section that is configured to detect the posture of the robot 1. The robot controlling section 22 is also configured to determine if the laser beam scanning device 3 is positioned to irradiate the laser beam at a certain welding spot on the workpiece W based on the robot posture detected.” The encoders of Fukuwa correspond with the encoders disclosed in paragraph 0077 of the instant application as interpreted under 35 USC 112 (f), detailed above) (The control apparatus 7, utilizing encoders for positioning, of Fukuwa being the same, or at least substantially the same, as the computer and encoders described in the instant application would be capable, to some extent, of performing the claimed function.  See MPEP 2114).
Regarding claim 18, Fukuwa, as applied in claim 15, teaches each claimed limitation and further teaches wherein the control apparatus (7) adjusts the acceleration rate on a basis of time required for a control point obtained from an angle of a joint of the robot to settle to a position where an operation of accelerating the laser head is started since a time point at which a commanded position of the robot is moved to the position at which the operation of accelerating the laser head is started in the test operation (para. 0056, “The robot controlling section 22 is configured to control a rotation amount of each of the motors provided in the axes of the robot 1 based on the teaching data stored in a memory device (not illustrated) in the robot controlling section 22, thereby controlling the laser beam scanning device 3 to stop in sequence at predetermined positions… The robot control apparatus 22 is also configured to detect or recognize the posture of the robot 1 based on the rotation amount (e.g., an output value from an encoder of the motor) of each of the motor provided in the axes of the robot 1. Therefore, the robot controlling section 22 also constitutes a posture detecting section that is configured to detect the posture of the robot 1. The robot controlling section 22 is also configured to determine if the laser beam scanning device 3 is positioned to irradiate the laser beam at a certain welding spot on the workpiece W based on the robot posture detected.” The encoders of Fukuwa correspond with the encoders disclosed in paragraph 0077 of the instant application as interpreted under 35 USC 112 (f), detailed above) (The control apparatus 7, utilizing encoders for positioning, of Fukuwa being the same, or at least substantially the same, as the computer and encoders described in the instant application would be capable, to some extent, of performing the claimed function.  See MPEP 2114).
Regarding claim 19, Fukuwa, as applied in claim 1, teaches each claimed limitation and further teaches wherein the control apparatus (7) controls the light source and the robot (Para. 0049, “configured to control the movement of the robot 1 while detecting the posture of the robot 1 as well as turning on and off the laser oscillator 5…”) to perform laser seam welding (para. 0019 discloses laser welding; para. 0046, discloses laser welding of workpiece W) (term “seam welding” is considered intended use.  The laser welding system of Fukuwa would be capable, to some extent, of seam welding).
Regarding claim 20, Fukuwa teaches a control apparatus (para. 0003, “laser processing robot control system that facilitates a laser processing teaching operation”) (laser processing apparatus shown in Figure 1.  See also Figures 2-7) (robot control apparatus 7; Figure 3 below; See also Figures 1 and 2-7) (Based on the above indicated claim interpretation under 35 USC 112 (f), the instant application discloses control apparatus 120 including controller 121 and 122 where controller 121 is disclosed as a general-purpose computer including a CPU/processor in paragraph 0067 and controller 121 is disclosed as a computer including a CPU/processor in paragraph 0073.  The instant application discloses that the CPU functions as a timer.) configured to control start and stop of generation of a laser beam in a light source (para. 0047, oscillator 5 “is configured and arranged to generate and send the laser beam to the laser beam scanning device 3” via optical fiber 6) and control operation of a robot supporting a laser head (para. 0047, scanner 3 “is installed in an end portion of the arm 2 or robot 1”) (para. 0048, “robot 1 is preferably a conventional multiaxial robot with the arm 2 being driven by path data provide by teaching operation to move the laser beam scanning device 3 in various three-dimensional positions and directions…”) that emits the laser beam generated in the light source (para. 0047, “configured and arranged to irradiate the laser beam 100”) (para. 0048, “…is configured and arranged to reflect the laser beam inputted by the laser oscillator 5 with a built-in reflective mirror 11, and to scan the powerful laser beam 100 at a process spot (hereinafter referred to as a welding spot) on the workpiece W….”) (control apparatus 7; Para. 0049, “configured to control the movement of the robot 1 while detecting the posture of the robot 1 as well as turning on and off the laser oscillator 5…”)

    PNG
    media_image1.png
    742
    536
    media_image1.png
    Greyscale


    PNG
    media_image2.png
    840
    489
    media_image2.png
    Greyscale

wherein the control apparatus switches a signal at a first time point and performs timekeeping to count time elapsed from the first time point (para. 0050, “…robot control apparatus 7 preferably includes a microcomputer with a laser beam scan control program that controls the robot 1 and the laser beam scanning device 3 as discussed below. The robot control apparatus 7 can also include other conventional components such as an input interface circuit, an output interface circuit, and storage devices such as a ROM (Read Only Memory) device and a RAM (Random Access Memory) device. para. 0056, “…configured to control a rotation amount of each of the motors provided in the axes of the robot 1 based on the teaching data stored in a memory device (not illustrated) in the robot controlling section 22, thereby controlling the laser beam scanning device 3 to stop in sequence at predetermined positions, for example a predetermined position from which the laser beam can be irradiated at the welding spot disposed on the workpiece W. The robot control apparatus 22 is also configured to detect or recognize the posture of the robot 1 based on the rotation amount (e.g., an output value from an encoder of the motor) of each of the motor provided in the axes of the robot 1. Therefore, the robot controlling section 22 also constitutes a posture detecting section that is configured to detect the posture of the robot 1. The robot controlling section 22 is also configured to determine if the laser beam scanning device 3 is positioned to irradiate the laser beam at a certain welding spot on the workpiece W based on the robot posture detected…”) (paragraph 0078, that the control apparatus “…includes instructions for detecting a posture of the laser processing robot (the robot controlling section 22), storing information of a processing spot on the workpiece (the welding spot storing section 21), controlling a movement of the laser processing robot to selectively move the laser beam scanning device to a prescribed position from which the laser beam scanning device can irradiate the laser beam at the processing spot (the robot controlling section 22), a scan pattern storing section configured to store information of a scan pattern of the laser beam scanned by the laser beam scanning device (the scan pattern storing section 23), retrieving the information of the scan pattern stored in the scan pattern storing section when the laser beam scanning device is moved to the prescribed position, and controlling the laser beam scanning device to irradiate the laser beam at the processing spot in the scan pattern based on the posture of the robot and the information of the scan pattern (the laser beam scan controlling section 25)….) (Here, the control apparatus 7, including a microcomputer ROM, RAM, etc. switches a signal at a first time point.  For instance, referring to Figure 7, the control apparatus switches signal amongst the various control components-shown in Figure 3, as well as the laser oscillator and robot by sending/receiving signals from such components.  For example, step S1 of loading a program requires a signal, whereas step S4 requires another signal to position the scanning device, both of which occur at a corresponding time point.  The same is true for each other step in Fig. 7.  Furthermore, based on the teachings of Fukuwa, one skilled in the art would find it reasonable that the control apparatus of Fukuwa is the same, or at least substantially the same, as the computer/CPU of the instant application and would be capable, at least to some extent, of performing timkeeping to count time elapsed from the first time point. See MPEP 2114),
7) controls the light source such that the light source starts to generate the laser beam (as cited above) at a second time point, the second time point being a time point when a first time as a predetermined time counted by the timekeeping has elapsed from the first time point (time point corresponding to step S9 when the laser oscillator is activated) (Para. 0074, when Step 8 is completed the control apparatus 7 is configured to issue an activating instruction to the laser oscillator to turn on the laser oscillator) (Here, the time point at step S9 corresponds to a first time) (As stated above, the control apparatus of Fukuwa is structurally capable of performing timekeeping), and
wherein at or after the first time point, the control apparatus causes the robot to start an operation of accelerating the laser head such that a movement speed of the laser head with respect to a processing target object reaches a target speed at or before the second time point (In Figure 7, Fukuwa teaches moving the scanner 3 at a movement speed, step S4-paragraph 0069, followed by activating the oscillator 5 to irradiate the laser beam at step S9, para. 0074. Fukuwa teaches generating the laser beam after moving the scanner, which, necessarily, occurs upon some elapsed time period.) (Here, assuming that S1 or S2 correspond to a first time point, then step S4 of moving the laser head occurs at or before the time point of activating the laser oscillator) (The recitation of “when” describes a contingent limitation which only needs to occur if a condition precedent is met. The broadest reasonable interpretation of a system (or apparatus or product) claim having structure that performs a function, which only needs to occur if a condition precedent is met, requires structure for performing the function should the condition occur. See MPEP 2111.04-II) (Furthermore, based on the teachings of Fukuwa, one skilled in the art would find it reasonable that the control apparatus of Fukuwa is the same, or at least substantially the same, as the computer/CPU of the instant application and would be capable, at least to some extent, of performing the claimed functions. See MPEP 2114).
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JUSTIN C DODSON whose telephone number is (571)270-0529.  The examiner can normally be reached on Mon.-Fri. 7:00-3:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ibrahime Abraham can be reached on (571)270-5569.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/JUSTIN C DODSON/Primary Examiner, Art Unit 3761